 
 
II 
110th CONGRESS 1st Session 
S. 2202 
IN THE SENATE OF THE UNITED STATES 
 
October 18, 2007 
Mr. Reid (for Mr. Obama (for himself and Mr. Harkin)) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works 
 
A BILL 
To amend the Clean Air Act to increase the renewable content of gasoline, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Renewable Fuel Standard Extension Act of 2007.  
2.Renewable content of gasoline 
(a)FindingsCongress finds that— 
(1)the renewable fuel standard established under section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is one of the most significant steps taken by Congress to increase domestic biofuels production and decrease the dangerous dependence of the United States on foreign oil;  
(2)in the 12 years after 1992, domestic ethanol production increased by 2,000,000,000 gallons;  
(3)in only 2 years following the establishment of the renewable fuel standard, ethanol production has increased by 5,000,000,000 gallons;  
(4)the renewable fuel standard has spurred investment and resulted in ethanol production that surpassed Federal targets 5 years ahead of schedule;  
(5)the failure of the petroleum industry to install pumps so that ethanol is available to motorists and the failure of the automotive industry to manufacture ethanol-capable vehicles, as compared to rising ethanol production volumes, has prevented fuel ethanol from reaching consumers;  
(6)the resulting excess of ethanol in the marketplace has depressed ethanol prices and jeopardized the financial stability of the domestic renewable fuel infrastructure, particularly smaller, local, and farmer-owned ethanol plants;  
(7)jeopardizing the existing ethanol infrastructure will put at risk 20 years of progress on a national biofuel industry and destroy the bridge to next-generation biofuel made from cellulosic feedstocks; and  
(8)it is imperative for Congress to increase the renewable fuel standard now to ensure the path towards cellulosic fuel production is not jeopardized in the short term.  
(b)DefinitionsSection 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended— 
(1)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (F), (D), and (E), respectively, and moving those subparagraphs so as to appear in alphabetical order;  
(2)by striking subparagraph (A) and inserting the following: 
 
(A)Advanced biofuel 
(i)In generalThe term advanced biofuel means fuel derived from renewable biomass other than ethanol derived from corn starch.  
(ii)InclusionsThe term advanced biofuel includes— 
(I)ethanol derived from cellulose, hemicellulose, or lignin;  
(II)ethanol derived from sugar or starch, other than ethanol derived from corn starch;  
(III)ethanol derived from waste material, including crop residue, other vegetative waste material, animal waste, and food waste and yard waste;  
(IV)diesel-equivalent fuel derived from renewable biomass, including vegetable oil and animal fat;  
(V)biogas (including landfill gas and sewage waste treatment gas) produced through the conversion of organic matter from renewable biomass;  
(VI)butanol or other alcohols produced through the conversion of organic matter from renewable biomass; and  
(VII)other fuel derived from cellulosic biomass.  
(B)Cellulosic biomass ethanolThe term cellulosic biomass ethanol means ethanol derived from any cellulose, hemicellulose, or lignin that is derived from renewable biomass.  
(C)Renewable biomassThe term renewable biomass means— 
(i)nonmerchantable materials or precommercial thinnings that— 
(I)are byproducts of preventive treatments, such as trees, wood, brush, thinnings, chips, and slash, that are removed— 
(aa)to reduce hazardous fuels;  
(bb)to reduce or contain disease or insect infestation; or  
(cc)to restore forest health;  
(II)would not otherwise be used for higher-value products; and  
(III)are harvested from National Forest System land or public land (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), where permitted by law and in accordance with— 
(aa)applicable land management plans; and  
(bb)the requirements for old-growth maintenance, restoration, and management direction of paragraphs (2), (3), and (4) of subsection (e) and the requirements for large-tree retention of subsection (f) of section 102 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6512); or  
(ii)any organic matter that is available on a renewable or recurring basis from non-Federal land or from land belonging to an Indian tribe, or an Indian individual, that is held in trust by the United States or subject to a restriction against alienation imposed by the United States, including— 
(I)renewable plant material, including— 
(aa)feed grains;  
(bb)other agricultural commodities;  
(cc)other plants and trees; and  
(dd)algae; and  
(II)waste material, including— 
(aa)crop residue;  
(bb)other vegetative waste material (including wood waste and wood residues);  
(cc)animal waste and byproducts (including fats, oils, greases, and manure); and  
(dd)food waste and yard waste. ; and  
(3)in clause (ii) of subparagraph (D) (as redesignated by paragraph (1))— 
(A)in subclause (I), by striking and at the end;  
(B)in subclause (II), by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following: 
 
(III)advanced biofuel. .  
(c)Renewable content of gasolineSection 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is amended— 
(1)in paragraph (2)(B)— 
(A)by striking clause (i) and inserting the following: 
 
(i)Calendar years 2008 through 2016 
(I)Renewable fuelFor the purpose of subparagraph (A), the applicable volume for any of calendar years 2008 through 2016 shall be determined in accordance with the following table: 


Applicable volume of
renewable fuel
Calendar year:(in billions of gallons):

20088.5
200910.5
201012.0
201112.6
201213.2
201313.8
201414.4
201515.0
201618.0.  
(II)Advanced biofuelFor the purpose of subparagraph (A), of the volume of renewable fuel required under subclause (I), the applicable volume for calendar year 2016 for advanced biofuel shall be determined in accordance with the following table: 


Applicable volume of
advanced biofuel
Calendar year:(in billions of gallons):

20163.0. ;  
(B)in clause (ii)— 
(i)in the clause heading, by striking 2013 and inserting 2017;  
(ii)by striking 2013 and inserting 2017; and  
(iii)by striking 2012 and inserting 2016;  
(C)in clause (iii), by striking 2013 and inserting 2017; and  
(D)in clause (iv)— 
(i)by striking 2013 and inserting 2017; and  
(ii)in subclause (II)(aa), by striking 7,500,000,000 and inserting 18,000,000;  
(2)in paragraph (3)— 
(A)in subparagraph (A), by striking 2011 and inserting 2015; and  
(B)in subparagraph (B)(i), by striking 2012 and inserting 2016; and  
(3)in paragraph (6)(A), by striking 2012 and inserting 2016.  
 
